 


FORM OF LOCKUP AGREEMENT
 
This AGREEMENT (the "Agreement") is made as of the ____ day of September, 2007,
by ______ ("Holder"), maintaining an address at c/o Pay88, Inc., 1053 North
Barnstead Road, Barnstead, NH 03225, telecopier: (603) 776-6151, in connection
with his ownership of shares of Pay88, Inc., a Nevada corporation (the
"Company").


NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which consideration are hereby acknowledged, Holder agrees as follows:


1. Background.


a.  Holder is the beneficial owner of the amount of shares of the Common Stock,
$.001 par value, of the Company (“Common Stock”) designated on the signature
page hereto.


b. Holder acknowledges that the Company has entered into or will enter into at
or about the date hereof agreements with subscribers to the Company’s Notes,
convertible into Common Stock and Warrants (the “Subscribers”). Holder
understands that, as a condition to proceeding with the Offering, the
Subscribers have required, and the Company has agreed to obtain on behalf of the
Subscribers an agreement from the Holder to refrain from selling any securities
of the Company from the date of the Subscription Agreement until the sooner of
(i) the Registration Statement in connection with all of the Registrable
Securities shall have been effective for 365 days, or (ii) the Notes are no
longer outstanding.


2. Sale Restriction. 


a. Holder hereby agrees that during the Restriction Period, the Holder will not
sell, transfer or otherwise dispose of any shares of Common Stock or any
options, warrants or other rights to purchase shares of Common Stock or any
other security of the Company which Holder owns or has a right to acquire as of
the date hereof (collectively, “Locked Up Securities”), other than in connection
with an offer made to all shareholders of the Company in connection with merger,
consolidation or similar transaction involving the Company. Holder further
agrees that the Company is authorized to and the Company agrees to place "stop
orders" on its books to prevent any transfer of shares of Common Stock or other
securities of the Company held by Holder in violation of this Agreement. The
Company agrees not to allow to occur any transaction inconsistent with this
Agreement.


b. Any subsequent issuance to and/or acquisition by Holder of Common Stock or
options or instruments convertible into Common Stock will be subject to the
provisions of this Agreement.


c. Notwithstanding the foregoing restrictions on transfer, the Holder may, at
any time and from time to time during the Restriction Period, transfer the
Common Stock (i) as bona fide gifts or transfers by will or intestacy, (ii) to
any trust for the direct or indirect benefit of the undersigned or the immediate
family of the Holder, provided that any such transfer shall not involve a
disposition for value, (iii) to a partnership which is the general partner of a
partnership of which the Holder is a general partner, provided, that, in the
case of any gift or transfer described in clauses (i), (ii) or (iii), each donee
or transferee agrees in writing to be bound by the terms and conditions
contained herein in the same manner as such terms and conditions apply to the
undersigned, and (iv) up to five percent (5%) per year of the Holder’s Common
Stock component of the Locked Up Securities as of the Initial Closing Date, in
free market sales not subject to further restrictions on sale but not more than
one such percent during any thirty day period. For purposes hereof, "immediate
family" means any relationship by blood, marriage or adoption, not more remote
than first cousin.
 
 

--------------------------------------------------------------------------------


 
3. Miscellaneous.


a. At any time, and from time to time, after the signing of this Agreement
Holder will execute such additional instruments and take such action as may be
reasonably requested by the Subscribers to carry out the intent and purposes of
this Agreement.


b. This Agreement shall be governed by and construed in accordance with the laws
of the State of New York without regard to principles of conflicts of laws. Any
action brought by either party against the other concerning the transactions
contemplated by this Agreement shall be brought only in the state courts of New
York or in the federal courts located in the state of New York. The parties to
this Agreement hereby irrevocably waive any objection to jurisdiction and venue
of any action instituted hereunder and shall not assert any defense based on
lack of jurisdiction or venue or based upon forum non conveniens. The parties
executing this Agreement and other agreements referred to herein or delivered in
connection herewith agree to submit to the in personam jurisdiction of such
courts and hereby irrevocably waive trial by jury. The prevailing party shall be
entitled to recover from the other party its reasonable attorney's fees and
costs. In the event that any provision of this Agreement or any other agreement
delivered in connection herewith is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement. Notices hereunder
shall be given in the same manner as set forth in the Subscription Agreement.
Each party hereby irrevocably waives personal service of process and consents to
process being served in any suit, action or proceeding in connection with this
Agreement or any other Transaction Document by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law. Holder
irrevocably appoints each of the officers and directors of and agents for
service of process for the Company, its true and lawful agent for service of
process upon whom all processes of law and notices may be served and given in
the manner described above; and such service and notice shall be deemed valid
personal service and notice upon Holder with the same force and validity as if
served upon Holder.


c. The restrictions on transfer described in this Agreement are in addition to
and cumulative with any other restrictions on transfer otherwise agreed to by
the Holder or to which the Holder is subject to by applicable law.


d. This Agreement shall be binding upon Holder, its legal representatives,
successors and assigns.


e. This Agreement may be signed and delivered by facsimile and such facsimile
signed and delivered shall be enforceable.


f. The Company agrees not to take any action or allow any act to be taken which
would be inconsistent with this Agreement.


g. The Holder acknowledges that this Lockup Agreement is being entered into for
the benefit of the Subscribers identified in the Subscription Agreement dated
September ____, 2007 among the Company and the Subscribers, may be enforced by
the Subscribers and may not be amended without the consent of the Subscriber,
which may be withheld for any reason.
 
2

--------------------------------------------------------------------------------


 
h. Upper case terms employed herein and not otherwise defined shall have the
meanings given such terms in the Subscription Agreement.


IN WITNESS WHEREOF, and intending to be legally bound hereby, Holder has
executed this Agreement as of the day and year first above written.
 

      HOLDER:                        

--------------------------------------------------------------------------------

(Signature of Holder)

               

--------------------------------------------------------------------------------

(Print Name of Holder)

               

--------------------------------------------------------------------------------

Number of Shares of Common Stock
Beneficially Owned

 

        COMPANY:       PAY88, INC.  
   
   
  By:    

--------------------------------------------------------------------------------

 
3

--------------------------------------------------------------------------------

